IN THE UNITED STATES DISTRICT COURT a

UNITED STATES OF AMERICA:
v. 1:18CR 194-1

TIMOTHY DONOVAN BURNS

 

 

The Grand Jury charges:
COUNT ONE
Between in or about February 2015 and in or about March 2018, the
exact date to the Grand Jurors unknown, in the County of Forsyth, in the
Middle District of North Carolina, TIMOTHY DONOVAN BURNS did
knowingly receive child pornography, as defined in Title 18, United States
Code, Section 2256(8), that had been shipped and transported using any means
and facility of interstate and foreign commerce, and in and affecting interstate
and foreign commerce by any means, including by computer; in violation of
Title 18, United States Code, Section 2252A(a)(2)(A) and (b)(1).
COUNT TWO
Between in or about January 2015 and in or about March 2018, the exact
date to the Grand Jurors unknown, in the County of Forsyth, in the Middle
District of North Carolina, TIMOTHY DONOVAN BURNS did knowingly

possess material which contained child pornography, as defined in Title 18,

Case 1:18-cr-00492-LCB Document 1. Filed 12/17/18 Pane 1 of 3
United States Code, Section 2256(8)(A), that involved a prepubescent minor,
and which had been shipped and transported using any means and facility of
interstate and foreign commerce, and in and affecting interstate and foreign
commerce by any means, including by computer, and that was produced using
materials that had been shipped and transported in and affecting interstate
and foreign commerce, including by computer; in violation of Title 18, United
States Code, Section 2252A(a)(5)(B) and (b)(2).
FORFEITURE ALLEGATION

Upon conviction of one or more of the offenses alleged above, the
defendant, TIMOTHY DONOVAN BURNS shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 2253(a)(1) and (a)(3), all
visual depictions described in Title 18, United States Code, Sections 2252A or
2252, and any book, magazine, periodical, film, videotape, or other matter
which contains any such visual depiction, which was produced, transported,
mailed, shipped, or received in violation of Chapter 110 of the United States
Code, and all property, real or personal, used or intended to be used to commit
or promote the commission of the offense of conviction, including but not
limited to the following items that were obtained from defendant on March 14,

2018:

Case 1:18-cr-00492-LCB Document 1. Filed 12/17/18 Pane 2? of 3
a. One 250GB Crucial solid-state-drive, identification number
1530F00A1957; and
b. One 2TB Hitachi hard drive, identification number YFGNBBTA.
All in accordance with Title 18, United States Code, Section 2253, Rule

32.2. Federal Rules of Criminal Procedure, and Title 28, United States Code,

 

 

 

Section 2461(c).
DATED: December 17, 2018
MATTHEW G.T. MARTIN
ited States Attorney
BY: ERIC L. IVERSON
Assistant United States Attorney
A TRUE BILL:
FOREPERSON

Case 1:18-cr-00492-LCB Document 1. Filed 12/17/18 Pane 3 of 3
